DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5,8, 9-11, 14, is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Steinberg (US20160304264A1).

Regarding claim 1, Steinberg teaches a basket and jar system (Fig. 1 10 jar and Fig. 1  and 2 insert 20) , the system including:
a jar member for containing first substance (fig. 1 jar 10 for containing first substance)

a lid member that is selectively engageable with the jar member (Fig.1 lid 12 engageable with jar member 12)
wherein when the lid member is engaged to the jar member, the basket member is securely contained within the jar member (fig.1 shows the lid 12 engaged to the jar member 12, the insert 20 securely contained within the jar member 10)

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein when the lid member is engaged to the jar member, the first substance and the second substance are in fluid communication with one another(fig. 2 shows desiccant packet 28 placed into the insert 12 which would be in fluid communication with the first substance contained in the jar 10 due to openings 32 on the insert 20) 

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member includes at least one of a plurality of holes, slots, and apertures (Fig. 1A shows plurality opening 32 and slots 32 on insert 20).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member includes a lip member that projects outwardly from an upper portion of the basket member that engages an 
Annotated Fig. 2 of Steinberg

    PNG
    media_image1.png
    586
    455
    media_image1.png
    Greyscale




Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member is configured to contain a humidity packet (fig. 2 shows desiccant 28 contained in the insert 20). 

Regarding claim 9, Steinberg teaches a basket and jar system (Fig. 1 10 jar and Fig. 1  and 2 insert 20) , the system including:
	at least one of a slot, aperture, and hole to allow for fluid communication between the jar member and the basket member (Fig.1A opening 32 would allow fluid communion between hat and insert 20); and
	wherein when the lid member is engaged to the jar member, the basket member is securely contained within the jar member (fig.1 shows the lid 12 engaged to the jar member 12, the insert 20 securely contained within the jar member 10).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member includes a lip member that projects outwardly from an upper portion of the basket member that engages an upper portion of the jar member when the basket member is placed within the jar member (Fig. 2 shows insert member 20 engaged together with cover 34 which has a lip member projecting out 

Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member includes a plurality of vertical slots that circumscribe the basket member (fig.2 shows insert 20 having plurality of vertical slots 30 that circumscribe the insert).

Regarding claim 14, the references as applied to claim 9 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the basket member is configured to contain a humidity packet (fig. 2 shows desiccant 28 contained in the insert 20).

Claim(s) 1-5, & 8 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Roos (US20140231378A1).

Regarding claim 1, Ross teaches a basket and jar system (Fig. 3 bottle F and insert 1) , the system including:
a jar member for containing first substance (fig. 3 bottle F for containing first substance)
a basket member for containing second substance (Fig. 3 insert 1 for containing second product ); and 
a lid member that is selectively engageable with the jar member (Fig.3 ring R engageable with bottle F)


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Roos further teaches wherein when the lid member is engaged to the jar member, the first substance and the second substance are in fluid communication with one another(fig. 3 shows the insert 1 which would be allowed fluid communication with the first substance contained in the bottle F and second substance contained in insert 1 due to openings on the insert 1).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Ross further teaches wherein the basket member includes at least one of a plurality of holes, slots, and apertures (Fig. 1 shows plurality opening 10 on insert 1).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Roos further teaches wherein the basket member includes a lip member that projects outwardly from an upper portion of the basket member that engages an upper portion of the jar member when the basket member is placed within the jar member (fig. 1 shows insert 1 has annular collar 11 that engages the upper portion of  bottle F as in Fig.2)

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Roos further teaches wherein the basket member includes a plurality of 

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Roos further teaches wherein the basket member is configured to contain a humidity packet (fig. 1 shows the insert 1 is capable of containing humidity packet). 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US20160304264A1), in further view of Pawlick(US20090078125A1). 

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein a bottom surface of the basket member includes a plurality of openings arranged in a radial pattern (fig. 1A shows the insert 20 having 
Pawlick does teach wherein a bottom surface of the basket member includes plurality of slots arranged in radial pattern (Fig.1A shows bores 72 at the bottom surface of the basket 24).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom openings on insert disclosed by Steinberg by adding the bore at the bottom surface of basket as disclosed by Pawlick in order to allow more space for the substances that are stored in jar and insert, such as desiccant as disclosed by Steinburg, to interact with each other to limit the humidity. . The bores 72 may be of any size or dimension so as to allow steam to pass from the cavity 32 of the container 22 into the basket 24, in order to steam heat (or steam cook) the contents (e.g., the second food component) stored in the cavity 62 of the basket 24, as well as allowing liquid (typically water) to pass from the basket 24 into the container 22.(0097, Pawlick).

Regarding claim 12, the references as applied to claim 9 above discloses all the limitations substantially claimed. Steinberg further teaches wherein a bottom surface of the basket member includes a plurality of openings arranged in a radial pattern (fig. 1A shows the insert 20 having plurality of opening 32 arranged in a radial pattern). Steinberg does not teach wherein a bottom surface of the basket member includes plurality of slots arranged in radial pattern.
Pawlick does teach wherein a bottom surface of the basket member includes plurality of slots arranged in radial pattern (Fig.1A shows bores 72 at the bottom surface of the basket 24).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom openings on insert disclosed by Steinberg by .


Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US20160304264A1) in further view of Deslauriers (US20200062468A1).


Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the lid member and the jar member are selectively engageable with one another via an engagement (fig.1A shows the lid 12 and the jar 10 are engageable with one another via a clamping engagement). Steinberg does not teach wherein the lid member and the jar member are selectively engageable with one another via a threaded engagement. 
Deslauriers does teach wherein the lid member and the jar member are selectively engageable with one another via a threaded engagement(fig. 1 shows band 118 and jar 110 are engageable with one another via threads 116, see paragraph 0016). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 13, the references as applied to claim 9 above discloses all the limitations substantially claimed. Steinberg further teaches wherein the lid member and the jar member are selectively engageable with one another via an engagement (fig.1A shows the lid 12 and the jar 10 are engageable with one another via a clamping engagement). Steinberg does not teach wherein the lid member and the jar member are selectively engageable with one another via a threaded engagement. 
Deslauriers does teach wherein the lid member and the jar member are selectively engageable with one another via a threaded engagement (fig. 1 shows band 118 and jar 110 are engageable with one another via threads 116, see paragraph 0016). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamping mechanism disclosed by Steinberg by adding the threads to jar as disclosed by Deslauriers as an alternate method of securing the lid and jar together


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pedde (US20200354125A1), Valdez (US20130152515A1), Fujii (US20140013959A1), Parsons (US2020039725A1), Patel (US20150136618A1), Tobby (US20150114965A1), Stewart (US20190152664A1), see PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735